ATTORNEY              GENERAL        OF TEXAS
                                             GREG        ABBOTT




                                               January 11,2006



Mr. James Chastain, President                             Opinion No. GA-0392
Bandera County River Authority
  and Groundwater District                                Re: Qualifications for members of the board
Post Office Box 177                                       of the Bandera County River Authority and
202Twelfth Street                                         Groundwater District (RQ-0367-GA)
Bandera, Texas 78003

Dear Mr. Chastain:

         On behalf of the Bandera County River Authority and Groundwater District (the “district”)
you request an opinion about the qualifications for holding office as district director.’ The district
was created and its powers established by two legislative enactments: a 197 1 enactment creating the
Bandera County River Authority,* and a 1989 enactment creating the Springhills Water Management
District.3 Questions have arisen as to the qualifications required for an individual to serve as a
director of the district. You ask whether qualifications to serve as district director include residing
in the district or the relevant single-member district and owning taxable property in the district or
the single-member district. See Request Letter, supra note 1, at 2.

         The two enactments creating the district were adopted pursuant to article XVI, section 59 of
the Texas Constitution. See TEX.CONST.art. XVI, $ 59 (authorizing the legislature to adopt laws
creating conservation and reclamation districts with power to tax and incur debts). In 197 1, the
legislature created the Bandera County River Authority within part of Bandera County, granting it

                 all of the rights, powers, privileges, authority and duties conferred
                 and imposed by the general laws of this state now in force or hereafter
                 enacted, applicable to water control and improvement districts created



        ‘See Letter from James Chastain, President,   Bandera County River Authority   and Groundwater    District, to
Honorable Greg Abbott, Attorney General of Texas (July 5,2005)   (on tile with Opinion Committee,   also available at
http://www.oag.state.tx.us) [hereinafter Request Letter].

        *See Act ofMay 31, 1971,62d    Leg., R.S., ch. 629, $0 1, 5, 1971 Tex. Gen. Laws 2045, 2045-46 [hereinafter
1971 Act].

        ‘See Act ofMay 24, 1989, 71st Leg., R.S., ch. 654, $4 1, 9, 1989 Tex. Gen. Laws 2155, 2156-57 [hereinafter
1989 Act].
Mr. James Chastain       - Page 2            (GA-0392)




                 under the authority. of Article XVI, Section 59 of the Texas
                 Constitution; but to the extent that the provisions of any such general
                 laws may be in conflict or inconsistent with the provisions ofthis Act,
                 the provisions of this Act shall prevail. All such general laws are
                 hereby adopted and incorporated by reference with the same effect as
                 if incorporated in full in this Act.

1971 Act, supra note 2, $9 1, 5, at 2045-46.

        Section 9 of the 197 1 Act provided that the district’s powers “shall be exercised by a board
of nine directors” named in the enactment and that successors would be appointed by the governor.
See id. 5 9, at 2046. Section 9 also provided that “[n]o person shall be appointed a director unless
such person is 21 years of age or over and a resident of the district and owns land therein.” Id.

         In 1989 the legislature created an underground water conservation district in Bandera County
subject to a confirmation election. See 1989 Act, supra note 3, $0 1, 9 at 2155-57. The district,
which included all the territory in Bandera County, was named “the Springhills Water Management
District” (the “Springhills District”).4 See id 9 1, at 2155. The following provision of the 1989 Act
created the board of directors of the Springhills District and placed it in charge of both the
Springhills District and the Bandera County River Authority:

                 All powers of the district shall be exercised by a board of nine
                 directors composed of the persons who serve as directors of the
                 Springhills Water Management District.         Each director of the
                 Springhills Water Management District serves on the board of
                 directors of the Bandera County River Authority as an additional
                 duty of his office as director of the water management district.

Id. $ 12, at 2 157 (amending 197 1 Act, supra note 2,§ 9, at 2046). The district’s directors are elected
and serve on the Bandera County River Authority board pursuant to the 1989 Act. Thus, we look
first to the 1989 Act for qualifications to serve as district director.

         The 1989 Act provides for electing two directors from each commissioners precinct and one
at large. Id. 4 10, at 2157. It repealed the language of section 9 of the earlier statute requiring
Bandera County River Authority directors to be appointed by the governor and providing that “[n]o
person shall be appointed a director unless such person is 21 years of age or over and a resident of




           4The name “Springhills Water Management District ofBandera County” was changed to “Bandera County River
Authority and Groundwater District” in 2003 by order of the Texas Commission on Environmental Quality. See Request
Letter, supra note 1, Exhibit 3 (Tex. Comm’n on Envtl. Quality, An Order Approving a Request by Springhills Water
Management District of Bandera County to Change its Name to Bandera County River Authority and Groundwater
District (Apr. 10, 2003)); see also 30 TEX. ADMIN. CODE 9 293.102 ‘(2005) (procedure for changing name of water
district).
Mr. James Chastain      - Page 3               (GA-0392)




the district and owns land therein.” Id. $ 12, at 2 157. The qualifications                for office established by
section 9 of the 1971 Act no longer apply.

         Neither the 197 1 Act as amended nor the 1989 Act establishes the qualifications of a district
director. However, the 1989 Act granted the district “all of the rights, powers, privileges, authority,
functions, and duties provided by the general law of this state, including Chapters 50 and 52, Water
Code, applicable to underground water conservation districts created under Article XVI, Section 59,
of the Texas Constitution.”     Id $ 6(a), at 2156. The 1989 Act “prevails over any provision of
general law that is in conflict or inconsistent” with it. Id.

         We next look for the qualifications for directors of the district in the applicable Water Code
provisions and other general laws that are not in conflict or inconsistent with the 1989 Act. In 1989,
Water Code chapter 50 governed the administration ofwater districts in general, and chapter 52 dealt
with underground water conservation districts. The Seventy-fourth Legislature reorganized and
revised statutes concerning underground water conservation districts,5 placing them in Water Code
chapter 36, and repealed chapter 52. See Act of May 29,1995,74th Leg., R.S., ch. 933, $5 2,6,1995
Tex. Gen. Laws 4673,4679-4701         (adopting Water Code chapter 36; repealing chapter 52). The
same legislature repealed Water Code chapter 50 and adopted chapter 49, relating to the
administration of water districts. See Act of May 25, 1995,74th Leg., R.S., ch. 715, $3 2,39, 1995
Tex. Gen. Laws 3755,3802. Water Code chapters 36 and 49 apply to the district to the extent they
are not inconsistent with the special law provisions that govern it.

        Water Code section 49.002 provides as follows:

                     (a) Except as provided by Subsection (b), this chapter applies to
                all general and special law districts . . . .

                    (b) This chapter does not apply to a district governed by Chapter
                36 unless a special law creating the district or amending the law
                creating the district states that this chapter applies to that district.

TEX. WATERCODEANN. $49.002 (Vernon 2000).

        Because the district’s directors are elected in their capacity as directors of a groundwater
conservation district, we look at chapter 36 for qualifications for office. Section 36.059 provides that
“[a]11 elections shall be generally conducted in accordance with the Election Code except as
otherwise provided for by this chapter.” Id. 6 36.059(a). We find no qualifications for office in
chapter 36, only a disqualification for office that does not -apply in a district with a population of less
than 50,000. Therefore this chapter does not apply in the Bandera County River Authority and




        “‘Groundwater   conservation   district” is the common name for “underground   water conservation   district.” See
HOUSE RESEARCHORGANIZATION, BILL ANALYSIS, Tex. H.B. 2294,74th Leg., R.S. (1995) at 2.
Mr. James Chastain      - Page 4             (GA-0392)




Groundwater District.6 See id. $ 36.051(b) (Vernon Supp. 2005) (ineligibility                  of member of a
governing body of another political subdivision for election as director).

         We turn to the Texas Election Code, which “applies to all general, special, and primary
elections held in this state.” TEX.ELEC.CODE ANN. § 1.002(a) (Vernon 2003). Election Code
section 14 1.OOl provides as follows:

                     (a) To be eligible to be a candidate for, or elected or appointed to,
                 a public elective office in this state, a person must:

                          (1) be a United States citizen;

                         (2) be 18 years of age or older on the first day of the term to
                     be filled at the election or on the date of appointment, as
                     applicable;

                          (3) have not been determined          mentally   incompetent     by a
                     final judgment of a court;

                         (4) have not been finally convicted of a felony from which
                     the person has not been pardoned or otherwise released from the
                     resulting disabilities;

                         (5) have resided continuously in the state for 12 months and
                     in the territory from which the office is elected for six months
                     immediately preceding the following date:

                               (A) for a candidate whose name is to appear on a general
                          primary election ballot, the date of the regular filing deadline
                          for a candidate’s application for a place on the ballot;

                                (B) for an independent candidate, the date of the regular
                          filing deadline for a candidate’s application for a place on the
                          ballot;

                               (C) for a write-in candidate, the date of the election at
                          which the candidate’s name is written in;




        6The Bandera County population was 17,645 in 2000. See BUREAUOFTHECENSUS,U.S. DEP’T OF COMMERCE,
2000 Census OfPopulation, available at http://quickfacts.census.gov/qfd/states/48/48019.h~1 (State and County Quick
Facts).
Mr. James Chastain     - Page 5          (GA-0392)




                              (D) for a party nominee who is nominated by any
                         method other than by primary election, the date the
                         nomination is made; and

                              (E) for an appointee       to an office,     the   date   the
                         appointment is made; and

                          (6) satisfy any other eligibility requirements prescribed by law
                     for the office.

Id. 6 141.001(a) (Vernon 2003).

          Section 141 .OOl(a) answers the specific questions you ask. To be qualified for service as a
district director, an individual must have resided continuously in the state for 12 months and in the
district and the single member precinct he seeks to represent for six months immediately preceding
the applicable date set out in section 14 1.OOl(5). He is not required to own taxable property within
the district or single member precinct he seeks to represent. Of course, he must satisfy any other
eligibility requirements prescribed by law.
Mr. James Chastain   - Page 6          (GA-0392)




                                       SUMMARY

                         Election Code section 141 .OO1(a) states the qualifications
               for serving as director of the Bandera County River Authority and
               Groundwater District. To be qualified for serving as a director of the
               district, an individual must have resided continuously in the state for
               12 months and in the district and the single member precinct he seeks
               to represent for six months immediately preceding the applicable date
               set out in the Election Code provision. He is not required to own
               taxable property within the district or single member precinct he
               seeks to represent.

                                              Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee